                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


HERBERT A. WILLIAMS, IV, #27858-077            §
                                               §
v.                                             §              CIVIL ACTION NO. 4:16cv290
                                               §         CRIMINAL ACTION NO. 4:13cr173(1)
UNITED STATES OF AMERICA                       §

                                  ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which

contains proposed findings of fact and recommendations for the disposition of such action, has

been presented for consideration (Docket No. 24).

       No objections have been filed. Nonetheless, the Court has reviewed the pleadings and

the Magistrate Judge’s Report and Recommendation and agrees with the proposed findings that

Movant’s ineffective assistance of counsel claims are without merit.       See United States v.

Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the
   .
magistrate’s proposed findings of fact and recommendations ‘such weight as [their] merit

commands and the sound discretion of the judge warrants’ ”) (quoting Mathews v. Weber, 23

U.S. 261, 275 (1976)). Accordingly, it is

       ORDERED that the Report and Recommendation is ADOPTED as the opinion of

this Court. It is further

       ORDERED that the motion to vacate, set aside, or correct sentence is DENIED, a

certificate of appeal ability is DENIED and this case is DISMISSED WITH PREJUDICE.

       SIGNED this 13th day of December, 2018.



                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
